DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Application Status
This action is written in response to applicant’s correspondence received December 7, 2021.  Claims 1-4 and 10-34 are currently pending. Any rejection or objection not reiterated herein has been overcome by amendment.	

Election/Restrictions
Claim 1 is directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(b), claims 24-29, directed to the process of using the allowable product, previously withdrawn from consideration as a result of a restriction requirement, are hereby rejoined and fully examined for patentability under 37 CFR 1.104. Claims 13-23, directed to the invention(s) of Group II do not require all the limitations of an allowable product claim, and have NOT been rejoined.
Because a claimed invention previously withdrawn from consideration under 37 CFR 1.142 has been rejoined, the restriction requirement between groups I and III as set forth in the Office action mailed on December 30, 2020 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

This application is in condition for allowance except for the presence of claims 13-23 directed to an invention non-elected without traverse.  Accordingly, claims 13-23 been cancelled.

Withdrawn Claim Rejections - 35 USC § 103
The rejection of claims 1 and 5-7 are rejected under 35 U.S.C. 103 as being unpatentable over Tzeng (Tzeng et al. (2013) Advanced Healthcare Materials, 2(3):468-480) in view of Min (Min et al. (2010) Journal of Controlled Release, 144:259-266), Sawicki (Sawicki et al. (2014) Biomaterials Science, 2:1612-1626, published September 1, 2014), Shenoy (Shenoy et al. (2006) International Journal of Nanomedicine, 1(1):51-57, herein referred to as “Shenoy 2006”), and Shenoy (Shenoy et al. (2005) Molecular Pharmaceutics, 2(5):357-366, herein referred to as “Shenoy 2005”) has been reconsidered and is withdrawn in view of the amendments made to claim 1.
Response to Arguments
	It is noted that Applicant’s remarks state that the art cited in the Office Action is directed to micelles and the claims as currently amended are directed to specific PBAEs, which form polyplexes and do not form micelles (see remarks on page 9, last paragraph).
This argument has been fully considered but is not persuasive at least because it is not based on specific factual evidence. In addition, it further does not appear to be factually correct because the specification itself states that PEG-PBAE copolymers of Formula I form micelles (see page 9, lines 17-20 and page 47, lines 7-17). Instead, the claims are free of the art for the reasons discussed further below.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Jeffrey Childers (Reg No 58,126) on February 23, 2022.

The application has been amended as follows:

Claims 13-23 were canceled as discussed above.
Claim 25 (currently amended): The method of claim 24, wherein the disease or condition is selected from the group consisting of cancer, diseases, infectious diseases, and ophthalmic diseases
In claim 26, the word “specific” in line two and line nine was deleted.
Claim 35 (New): The method of claim 25, wherein the cancer is selected from the group consisting of brain cancer, lung cancer, breast cancer, prostate cancer, and colorectal cancer.
Claim 36 (New): The method of claim 35, wherein the brain cancer is Glioblastoma Multiforme.
Claim 37 (New): The method of claim 25, wherein the ophthalmic disease is age-related macular degeneration.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Each of claims 1-4, 10-12, and 24-37 require a particle according to claim 1, which comprises a blend of PBAE and a PEG-PBAE co-polymer of Formula I as recited in claim 1. The closest prior art is set forth in the Office Action mailed June 7, 2021 on pages 3-10. In addition, Ko (Ko et al. (2007) Journal of Controlled Release, 123:109-115, cited in IDS filed March 16, 2018) similarly describes the use of MPEG-PBAE co-polymers for drug delivery for cancer therapy (abstract). However, the prior art as a whole does not teach or reasonably suggest a sufficient rationale to make a particle comprising the particular blend of the particular PEG-PBAE with the particular PBAE recited by claim 1.
In addition, regarding rejoined claims 24-29, Tzeng (Tzeng et al. (2013) Advanced Healthcare Materials, 2(3):468-480) discusses the use of such polymers for the delivery of DNA or siRNA to cells including glioblastoma cells (abstract). Tzeng teaches the delivery of DNA and siRNA for up and downregulation of a gene of interest for gene therapy (page 2, paragraph 2) including the delivery of DNA into human cancer cells for the treatment of glioblastoma (page 9, paragraph 1). Accordingly, the prior art provided sufficient guidance for using the claimed particle comprising a blend of PBAE and PEG-PBAE for delivery of therapeutic agents to target cells.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Claims 1-4, 10-12, and 24-37 are allowable.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NEIL P HAMMELL whose telephone number is (571)270-5919. The examiner can normally be reached Monday-Friday, 7:00am-3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Heather Calamita can be reached on 571-272-2876. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Neil P Hammell/
Primary Examiner, Art Unit 1636


February 23, 2022